Case 1:20-cv-08042-PKC Document 29-3 Filed 05/18/20 Page 1 of 4




      EXHIBIT 3
            Case 1:20-cv-08042-PKC Document 29-3 Filed 05/18/20 Page 2 of 4




                                           LINDA FAIRSTEIN




       rt                                   •

  75 Rockefeller Plaza — 29th Floor

  New York, New York 1001_9




     uary 4;2010

 Dear Bob:

 I hope you know that among all your well-wishers for a great new transition, and all your admirers for
 thirty-five stunning years of leadership as District Attorney, few have had as many opportunities as
 have had — privately and publicly — to praise your integrity and your countless accomplishments.

 Those opportunal                y comrnents.began to presefitthernselves-tn-the-197ers, when you
 appointed me to take over the Sex Crimes Prosecution Unit. They continued on throughout all the
 innovative strategies we pioneered together, with your complete support in sex crimes investigations.,
' domestic violence, child abuse, stalking, cold case DNA work —and even after I left the office. Most
  recently, I was honored to be asked to describe what you have meant to generations of young
  prosecutors at the -Four Freedoms dinner in your honor last October. You are my;professional patron
 saint I always had your trust and your counsel, and I will always treasure and respect that.

 For almost eight years, there has been 'an elephant on the table' between us_ Shortly after I left the
 office in 2002, the information about tvlattias Reyes and his role in attacking the jogger in 1989 resulted
 in the opening of a re-investigation in the office, which was completely:appropriate. Although I was a
 fact witness in the case about many things (including the 32 hours I spent at the stationhouse during the
 initial investigation) which required my testirnony at the trials, Nancy Ryan never once spoke to me. Jim
Kindler responded to several arm, phone calls, in which I offered to provide information, testimony,
and suggestions about records that would be essential to review, and he promised me that 'nothing
would be decided' until I was brought in to be interviewed as part of the re-investigation. That pledge
was not kept.


                                                                        D ANY


                                                                                                               NYCLD 039803
              Case 1:20-cv-08042-PKC Document 29-3 Filed 05/18/20 Page 3 of 4




       Not only did 1know Ryan and Kindler well, but I knew what you thought of them. I recall the day in 1999
       when you and I returned from Forlini's in a snowstorm, to find Ryan and Rather throwing snowballs at
       each other across the roof of 2200, parked at the One Hogan Place entrance. YoU asked me to come
       into your office. and we talked about the dysfunction within the trial division. You said that Ryan was
       "nuts" and that she and Rather acted likejuveniles, and that she should be fired_ You. knew.even.then
       that she had stopped holding bureau chief meetings within the division — causing administrative chaos,
       that her interpersonal skills were abysmal, her leadership skills non-existent, and that she was a tyrant
       and bully to the young lawyers under her control. And Kindler? You dismissed him long before that as
       'spineless and lazy.'

       I stayed calm throughout the re-investigation, knowing that you trusted my work and would insure that I
    -• would .beiriterviewed:..-1 also had a.fist.of independent witnesses, and documents that would be      •
                                               list-froinline; nor:did-Ryan.Makeanyeffortto-Cibtafri-the -
       documents.

      Nothing was more surprising to me than the fact that other than a single phone call to me the day
_____before-the-dismamsair yau.never-onse-gave,-rne-the-courtensy-ofdisc-ussing the matter with me_

      Every time I speak about you publicly, every.time i say something in your honor, people ask me what
      you have said to me to explain the result in the case (you might be surprised, living in the Ryan bubble,
       to learn that most intelligent folks don't believe the Jogger S are innocent). No one — including my
      lawyers —can believe that you have never talked to me about it., and that yet i still remain so loyal to
      you_ It is as shocking to strangers as it remains to me. It is as shocking to many members of your legal
      staff—who know the truth about how bizarrely and privately the matter was disposed of —as it remains
      to me..

      In 2004, when you called me out of the blue to invite me to lunch to discuss your race against Leslie
      Snyder and ask for my help, I assumed the lunch would begin with an explanation of why you chose to
       do what you had done. I'm not a small, petty person. I was ready to go on in support of you, one way or
      another, as I did. As I was about to leave home, Justin said to me that I was wrong. That you were
      never going to bring up the case again — that for you, it was over. I didn't believe that it was pOssible
      you would ask for my help without so much as the courtesy of a private discussion, an explanation about
      why there was never a public hearing on the case (as Ryan has demanded on every other case she re-
      investigates whether Palladium or the more recent reversals). You know that throughout my thirty
      year tenure I had exonerated more falsely accused rapists than any dozen 'innocence projects' in the
      country. I had nothing to fear from a public airing of the entire matter= bin that fact isn't true of Nancy
      Ryan and her conduct. To my dismay, Justin was dead right. We met at the Odeon, and after
      pleasantries, you launched right into requesting my help with the primary campaign. As you know, I did
      everything you asked and more, including a strong speech — I remember Lucinda cried and said she had
      never heard better remarks about you - at the lscol fundraiser for you on the Vineyard that August.

      The same thing happened in 2008. I responded to you the same way.




                                                                             DANY                              B


                                                                                                                    NYCLD_039804
       Case 1:20-cv-08042-PKC Document 29-3 Filed 05/18/20 Page 4 of 4




Since that time, you have started to comment publicly on the original case. That is was wrongly
handled in 1989. That mistakes were made that would not have been made today. You have even let
stand a filmmaker's charge likening the original case to the Scottsboro boys. I can think of few things as
ugly as that view of your own staff.

fortunately for me, l am in the handsof excellent lawyers who have listened to-the facts-and explored
much of the evidence that Ryan ignored. They understand that Nancy Ryan is a pathologically crippled
individual. They know that just as Kindler lied to me, Ryan and Kindler both lied to you. I can prove that
she has withheld information from you, as well as documents from the reinvestigation report, as well as
concealed records that countered her position.

You will continue to say what you want to say, of course, and I will continue to be grateful for your role
in my career. I know, as many others do, that you have been betrayed by the dishonesty of.Nancy Ryan
— and by the fact that none of your staff (even those saying different things to me than to you) had the
fortitude or courage to stand up to Ryan. Her personal cruelty to other lawyers and her lack of
management and interpersonal skills are the reason for the hideously low morale in the trial division
now.

Although Reyes' statements were never tested in .a public forum — as 1 had hoped they would be — l am
pleased that the civil litigation will offer all of us an opportunity to be heard. And after that is done,
with years of information and facts that have been gathered more proOrly and fairly, l will be able to
tell all of the truths, revealing everything that was omitted from the 2002 re-investigation. I look
forward to being able to tell the entire story — in depositions, at the trial, and to an even larger forum
thereafter. And as always, I wish you good health and a wonderful new chapter in your life.

Best to you,




                                                                         DANY


                                                                                                             NYCLD   039805
